Name: Council Regulation (EEC) No 912/79 of 8 May 1979 amending Regulations (EEC) No 2511/69 and (EEC) No 1035/72 in respect of lemons and fixing the financial compensation for these products for June 1979
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 5 . 79 Official Journal of the European Communities No L 116/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 912/79 of 8 May 1979 amending Regulations (EEC) No 2511 /69 and (EEC) No 1035/72 in respect of lemons and fixing the financial compensation for these products for June 1979 month should be fixed in accordance with the criteria set out in Article 7 (2) of Regulation (EEC) No 2511 /69 ; Whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agricultural policy (7) laid down the coefficient for expressing amounts, fixed in units of account (u.a.), in ECU, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas Article 6 of Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit ( 3 ), as last amended by Regu ­ lation (EEC) No 11 22/78 (4 ), extended the granting of financial compensation for the marketing of lemons until the end of the 1978 /79 marketing year ; Whereas these measures have encouraged the marketing of better quality products ; whereas such a trend should be furthered by retaining these measures in the coming marketing year ; whereas, therefore , when calculating the reference price for lemons, account should not be taken of the transport costs as defined in Article 23 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (5), as last amended by Regulation (EEC) No 325/79 (6) ; Whereas, in the absence of a decision for the whole of the 1979/80 marketing year and in order to ensure continuity, a measure should be taken for June 1979 ; whereas the level of financial compensation for that Article 1 In the second paragraph of Article 6 of Regulation (EEC) No 2511 /69 , '1 June 1979 ' shall be replaced by '1 July 1979 '. Article 2 In the first indent of the first subparagraph of Article 23 (2) of Regulation (EEC) No 1035/72, '31 May 1979 ' shall be replaced by '30 June 1979'. Article 3 For June 1979 , the level of financial compensation for lemons of quality categories 'Extra' and ' I ' is hereby fixed at 6-58 ECU per 100 kilograms net. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') Opinion delivered on 12 to 16 March 1979 (not yet published in the Official Journal). (2) Opinion delivered on 4 and 15 April 1979 (not yet published in the Official Journal). (3 ) OJ No L 318 , 18 . 12 . 1969, p. 1 . (4 ) OJ No L 142, 30 . 5 . 1978 , p. 13 . (5) OJ No L 118 , 20 . 5 . 1972, p. 1 . (6) OJ No L 45, 22 . 2 . 1979, p. 1 . ( 7) OJ No L 84, 4 . 4 . 1979, p. 1 . No L 116/2 Official Journal of the European Communities 11 . 5 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1979 . For the Council The President P. MEHAIGNERIE